DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Applicants’ response  of 11/23/2021 is acknowledged. 
Claims Status
3.    Claims 1, 3, 8-10, 12-16, 18-19 and 21-25 are pending. Claims 2, 7, 11, 17, 20 and 26 have been canceled by previous amendment. 
Drawings
4.      The drawings submitted 2/12/2020 are accepted by the examiner.

Information Disclosure Statement
5.      Information disclosure statement of 2/12/2020 is acknowledged. The references have been considered. However, the listing of references in the specification pages 57-59  is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
6.    Applicant’s election with traverse of 11/23/2021 is acknowledged. Applicants elected group I (claims 1, 3, 8-10, 12-16, 18) which is drawn to a method of boosting a pre-existing immune response. For election of species applicants have elected SEQ ID NO:69. 
     The traversal is on the ground(s) that “The Office alleges that Group I and Group II do not share a “special technical feature” that defines a contribution of each group over the cited art, namely WO2015/125118. The Office concludes that these groups lack unity. Applicant respectfully disagrees. Solely in order to expedite prosecution, Applicant 
According to MPEP §1850, lack of unity of invention should neither be raised nor maintained on the basis of a narrow, literal, or academic approach, and each case should be considered on its merits, with the benefit of any doubt being given to the Applicant: Although lack of unity of invention should certainly be raised in clear cases, it should neither be raised nor maintained on the basis of a narrow, literal or academic approach. There should be a broad, practical consideration of the degree of interdependence of the alternatives presented, in relation to the state of the art as revealed by the international search or, in accordance with PCT Article 33(6), by any additional document considered to be relevant. If the common matter of the independent claims is well known and the remaining subject matter of each claim differs from that of the others without there being any unifying novel inventive concept common to all, then clearly there is lack of unity of invention. If, on the other hand, there is a single general inventive concept that appears novel and involves inventive step, then there is unity of invention and an objection of lack of unity does not arise. For determining the action to be taken by the examiner between  these two extremes, rigid rules cannot be given and each case should be considered on its merits, the benefit of any doubt being given to the applicant. In the present application, a search of the subject matter of Group I directed towards methods of boosting in which two doses have been previously administered would also provide information on Group II directed towards vaccination protocols comprising three doses. Accordingly, the search and examination of both groups together can be made without serious search burden on the Examiner. Accordingly, Applicant requests reconsideration and withdrawal of the election of one group.
  In response as explained of record and below, 37 CFR 1.475(b) states that a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 

(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains the following inventions or groups of inventions which are not  so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 C.F.R 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.In accordance with 37 C.F.R 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
      I.      Claims 1, 3-6, 8-10, 12-16 and 18 are drawn to a method of boosting a pre-existing immune response. 
      II.     Claims 19 and 21-25 are drawn to a vaccination protocol.
The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they fail to define a technical feature that is "special" within the meaning of PCT Rule 13.2 for the following reasons. The claimed method does not define a technical feature over the art as evidenced by  WO 2015/125118 A1 (GLAXOSMITHKLINE BIOLOG SA [BE]) 27 August 2015 and Leroux-Roels Geert et al. Vaccine vol.34, no27, pp. 3156-3163, April 2016 . 
       WO 2015/125118 A1 discloses the use of a multivalent vaccine comprising (i) protein D from Haemophilus influenzae (PD) or a fragment thereof, (ii) Protein E from 
      Leroux-Roels Geert et al. recites “ The development of an effective vaccine against non-typeable Haemophilus influenzae  and report the safety and immunogenisity of multi component investigational vaccine based on PD, PE and PilA of Haemophilus influenzae ( see abstract and page 3157). In study one antibodies for anti-PD, anti-PE and anti- PilA were increased up to 90 days ( see page 3160). The references do not explicitly recite boosting. However, prime/boosts administration regimen are standard in the art of vaccination and it appears that an increase immune response is usually obtained in such condition irrespective of the vaccine composition used. The fact that in some rare instances such result is not achieve would not deter the skilled person to apply such a regimen with a reasonable expectation of success.  In the present case, the skilled person would expect to obtain an increased immune response when using the composition of WO 2015/125118 A1 in a prime boost regimen. As claim 1 can be construed as encompassing a mere method of administering a further dose of the recited composition (commonly known as boost) and knowing that multiple injections of the same compositions at different times is customary in the art (see Leroux-Roels Geert et al.  for a vaccine composition comprising (i) protein D from Haemophilus influenzae (PD), (ii) Protein E from Haemophilus influenzae (PE) fused to (iii) pilin A from Haemophilus influenza (PilA)), the subject-matter of claims therefore does not involve an inventive step.


In the instant case, As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Accordingly, claims 1, 3, 8-10, 12-16, 18 are examined.  
The requirement is still deemed proper and is therefore made FINAL.

  Claims 1, 3, 8-10, 12-16 and 18 are under examination.  Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 11/05/2021.


Claim Rejections - 35 USC § 112
7.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.      Claims 1, 3, 8-10, 12-16 and 18  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
      The claims are drawn to:
       A method of boosting a pre-existing immune response against non- typeable Haemophilus influenzae and Moraxella catarrhalis in a subject, the method comprising the step of administering an immunogenic composition comprising (i) protein D from Haemophilus influenzae (PD) or a fragment thereof, (ii) Protein E from Haemophilus influenzae (PE) or a fragment thereof, (iii) pilin A from Haemophilus influenza (PilA) ora fragment thereof and (iv) Ubiquitous surface protein A2 from Moraxella catarrhalis (UspA2) or a fragment thereof to the subject in an amount sufficient to elicit a further or additional, immune response relative to the pre-existing immune response, wherein the pre-existing immune response has been elicited by prior administration of at least two doses of the immunogenic composition comprising (i) protein D from Haemophilus influenzae (PD) or a fragment thereof, (ii) Protein E from Haemophilus influenzae (PE) or a fragment thereof, (iii) pilin A from Haemophilus influenza (PilA) or a fragment 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc.,  107 F.3d 1565, 1572,  41 USPQ2d 1961, 1966 (1997);   In re Gostelli,  872 F.2d 1008, 1012,  10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using  "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood,  107 F.3d at 1572,  41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
       The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
                Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:  “A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171, 25 In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
       The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
       In instant case the claims are drawn to a method of boosting a pre-existing immune response against non- typeable Haemophilus influenzae and Moraxella catarrhalis in a subject, the method comprising the step of administering an immunogenic composition comprising (i) protein D from Haemophilus influenzae (PD) or a fragment thereof, (ii) Protein E from Haemophilus influenzae (PE) or a fragment thereof, (iii) pilin A from Haemophilus influenza (PilA) ora fragment thereof and (iv) Ubiquitous surface protein A2 from Moraxella catarrhalis (UspA2) or a fragment thereof to the subject in an amount sufficient to elicit a further or additional, immune response relative to the pre-existing immune response, wherein the pre-existing immune response has been elicited by prior administration of at least two doses of the immunogenic composition comprising (i) protein D from Haemophilus influenzae (PD) or a fragment thereof, (ii) Protein E from Haemophilus influenzae (PE) or a fragment thereof, (iii) pilin A from Haemophilus influenza (PilA) or a fragment thereof and (iv) Ubiquitous surface protein A2 from Moraxella catarrhalis (UspA2) or a fragment thereof.
 The written description in this case only sets forth specific antigens, therefore the written description is not commensurate in scope with the claims drawn to fragments thereof.  Neither the specification nor the claims teach how to define fragments thereof. Neither the claims nor the specification teach how to obtain such fragments. There is no guidance as to what fragments can or cannot be used in the method being claimed. The specification does not include structural examples of fragments. Thus, the resulting fragments could result in a complexes not taught and enabled by the specification. Therefore the written description is not commensurate in scope with the claims.  
                Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). The possible structural variations are limitless to any class of polymer with any biomolecule. It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient as a characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.  Here, though the claim recites some functional characteristics.  However, the specification lack sufficient variety of species to reflect this variance in the genus since the specification does not provide any examples of such fragments.  The written description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not 
                Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115). The skilled artisan cannot envision the detailed structure of the peptide fragments thereof, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of by only their functional activity does not provide an adequate description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus.         
                With the exception of specifically named immunogenic antigens the skilled artisan cannot envision the detailed structure of the fragments thereof, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of by only their functional activity does not provide an adequate description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. Therefore only the recited immunogenic antigens comprising PE, PD,  PilA , UspA2 and not the full breadth of the claims meets the written description provision of 35 USC 112, first paragraph.


Claim Rejections - 35 USC § 112
9.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
10.      Claims 1, 3-6, 8-10, 12-16  and 18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
           The claims recite   
   As written, it is unclear what these fragments encompass in terms of structure. Hence, one of ordinary skill in the art would not understand the metes and bounds of the claims.


	Claim Rejections - 35 USC § 103
11.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.       Claims  1, 3-6, 8-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blais et al. US 20170008932 filed 8/16/2016  priority to 2/24/2014, in view of  WO 2015/125118 A1 (GLAXOSMITHKLINE BIOLOG SA [BE]) 27 August 2015 and further in view of Forsgren et al. US 20100062027 filed 2/08/2008.
         The claims are drawn to: A method of boosting a pre-existing immune response against non- typeable Haemophilus influenzae and Moraxella catarrhalis in a subject, the method comprising the step of administering an immunogenic composition comprising (i) protein D from Haemophilus influenzae (PD) or a fragment thereof, (ii) Protein E from Haemophilus influenzae (PE) or a fragment thereof, (iii) pilin A from Haemophilus influenza (PilA) ora fragment thereof and (iv) Ubiquitous surface protein Moraxella catarrhalis (UspA2) or a fragment thereof to the subject in an amount sufficient to elicit a further or additional, immune response relative to the pre-existing immune response, wherein the pre-existing immune response has been elicited by prior administration of at least two doses of the immunogenic composition comprising (i) protein D from Haemophilus influenzae (PD) or a fragment thereof, (ii) Protein E from Haemophilus influenzae (PE) or a fragment thereof, (iii) pilin A from Haemophilus influenza (PilA) or a fragment thereof and (iv) Ubiquitous surface protein A2 from Moraxella catarrhalis (UspA2) or a fragment thereof.
           Blais et al. teach a method of boosting and a composition comprising Moraxella catarrhalis (M. catarrhalis) Ubiquitous surface protein A2 (UspA2) (see abstract , claims and ) Blais et al. teach that “The invention further relates to compositions comprising UspA2 in combination with at least one antigen from Haemophilus influenzae, immunogenic compositions comprising the antigens, vaccines comprising such immunogenic compositions and therapeutic uses of the same.” See abstract.  23. An immunogenic composition of an of claim 22 further comprising at least one antigen from Haemophilus influenzae. Blais et al. teach the immunogenic composition wherein the at least one antigen is Protein D further comprising Protein E  and comprising PilA ( see claims 24-26). Blais et al. teach a  method for the treatment or prevention of acute exacerbations of chronic obstructive pulmonary disease (AECOPD) in a subject in need thereof comprising administering to said subject a therapeutically effective amount of an immunogenic composition ( claim 34) and a method for the treatment or prevention of a M. catarrhalis infection or disease in a subject in need thereof, said method comprising administering to said subject a therapeutically effective amount of an immunogenic composition (claim 36).  Blais et al. teach that the immunogenic composition to boost the patient's immune response to the immunogenic component of the composition ( para 0132). Blais et al. para 0130 recites “ Several separate unit doses may also be administered. For example, separate unit doses may be administered as separate priming doses within the first year of life or as separate booster doses given at regular intervals (for example, every 1, 5 or 10 years). The present invention also provides an immunogenic composition comprising a protein of formula (I) or a protein of the invention for use in the treatment or prevention of a condition or disease caused wholly 
       WO 2015/125118 A1 discloses the use of a multivalent vaccine comprising (i) protein D from Haemophilus influenzae (PD) or a fragment thereof, (ii) Protein E from Haemophilus influenzae (PE) or a fragment thereof, (iii) pilin A from Haemophilus influenza (PilA) or a fragment thereof and (iv) Ubiquitous surface protein A2 from Moraxella catarrhalis (UspA2) or a fragment thereof in mice. C57BI/6 mice were sensitized by three intranasal administrations of 25 pg of heat-inactivated M. cat. strain ATCC 25238 whole cells (expressing an UspA2 which is 100% homologous to the vaccine UspA2) at days 0, 7 and 14. This treatment induced in the lungs a perivascular and peri bronchiolar inflammation, alveolitis, pneumonitis, fibrosis and a strong M. catarrhalis whole cell-specific IL-17* CD4* T cell response, which altogether mimicked the inflammatory process observed in the lungs of COPD patients (except emphysema). The mice were then vaccinated at day 42 by the intramuscular route with 1/10 of human dose.  WO 2015/125118 A1 does not teach SEQ ID NO:13 or SEQ ID NO:64.
Forsgren et al. teach a vaccine composition comprising UspA1 and/or UspA2, protein MID, and one or more pharmaceutically acceptable adjuvants ( see claim 14). Forsgren et al. teach a method for the treatment or prophylaxis of an infection in an individual comprising administering a pharmaceutically effective amount of UspA1 and/or UspA2 wherein the infection is caused by Moraxella catarrhalis ( see claims 15-16). Forsgren et al. teach, wherein the infection is otitis media, sinusitis, or a lower respiratory tract infection ( see claims 19-20). Forsgren et al. para 0121 teach that“Rabbits were immunized intramuscularly with 200 .mu.g recombinant full-length UspA1 and UspA2 emulsified in complete Freunds adjuvant (Difco, Becton Dickinson, Heidelberg, Germany), and boosted on days 18 and 36 with the same dose of protein in incomplete Freunds’ adjuvant. Forsgren et al. teach sequences 100% identical to SEQ ID NO: 13 , 64 and 70. See alignments below.SEQ ID NO:66
RESULT 1
US-15-119-220-69
; Sequence 69, Application US/15119220
; Publication No. US20170008932A1

;  APPLICANT: GLAXOSMITHKLINE BIOLOGICALS SA
;  TITLE OF INVENTION: USPA2 PROTEIN CONSTRUCTS AND USES THEREOF
;  FILE REFERENCE: VR65032 US
;  CURRENT APPLICATION NUMBER: US/15/119,220
;  CURRENT FILING DATE: 2016-08-16
;  PRIOR APPLICATION NUMBER: PCT/IB2015/051308
;  PRIOR FILING DATE: 2015-02-20
;  PRIOR APPLICATION NUMBER: US 61/943,909
;  PRIOR FILING DATE: 2014-02-24
;  PRIOR APPLICATION NUMBER: US 61/946,932
;  PRIOR FILING DATE: 2014-03-03
;  PRIOR APPLICATION NUMBER: US 61/946,937
;  PRIOR FILING DATE: 2014-03-03
;  NUMBER OF SEQ ID NOS: 88
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 69
;  LENGTH: 537
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Protein sequence for MC-009 construct
US-15-119-220-69

  Query Match             100.0%;  Score 2681;  DB 16;  Length 537;
  Best Local Similarity   100.0%;  
  Matches  537;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAKNDITLEDLPYLIKKIDQNELEADIGDITALEKYLALSQYGNILALEELNKALEELDE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAKNDITLEDLPYLIKKIDQNELEADIGDITALEKYLALSQYGNILALEELNKALEELDE 60

Qy         61 DVGWNQNDIANLEDDVETLTKNQNALAEQGEAIKEDLQGLADFVEGQEGKILQNETSIKK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DVGWNQNDIANLEDDVETLTKNQNALAEQGEAIKEDLQGLADFVEGQEGKILQNETSIKK 120

Qy        121 NTQRNLVNGFEIEKNKDAIA KNNESIEDLYDFGHEVAESIGEIHAHNEAQNETLKGLITN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NTQRNLVNGFEIEKNKDAIA KNNESIEDLYDFGHEVAESIGEIHAHNEAQNETLKGLITN 180

Qy        181 SIENTNNITKNKADIQALENNVVEELFNLSGRLIDQKADIDNNINNIYELAQQQDQHSSD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SIENTNNITKNKADIQALENNVVEELFNLSGRLIDQKADIDNNINNIYELAQQQDQHSSD 240

Qy        241 IKTLKKNVEEGLLELSGHLIDQKTDIAQNQANIQDLATYNELQDQYAQKQTEAIDALNKA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IKTLKKNVEEGLLELSGHLIDQKTDIAQNQANIQDLATYNELQDQYAQKQTEAIDALNKA 300

Qy        301 SSENTQNIEDLAAYNELQDAYAKQQTEAIDALNKASSENTQNIEDLAAYNELQDAYAKQQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SSENTQNIEDLAAYNELQDAYAKQQTEAIDALNKASSENTQNIEDLAAYNELQDAYAKQQ 360

Qy        361 TEAIDALNKASSENTQNIAKNQADIANNINNIYELAQQQDQHSSDIKTLAKASAANTDRI 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TEAIDALNKASSENTQNIAKNQADIANNINNIYELAQQQDQHSSDIKTLAKASAANTDRI 420

Qy        421 AKNKADADASFETLTKNQNTLIEKDKEHDKLITANKTAIDANKASADTKFAATADAITKN 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AKNKADADASFETLTKNQNTLIEKDKEHDKLITANKTAIDANKASADTKFAATADAITKN 480


              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GNAITKNAKSITDLGTKVDGFDSRVTALDTKVNAFDGRITALDSKVENGMAAQAAHH 537

SEQ ID NO:68

RESULT 1
US-15-119-220-67
; Sequence 67, Application US/15119220
; Publication No. US20170008932A1
; GENERAL INFORMATION
;  APPLICANT: GLAXOSMITHKLINE BIOLOGICALS SA
;  TITLE OF INVENTION: USPA2 PROTEIN CONSTRUCTS AND USES THEREOF
;  FILE REFERENCE: VR65032 US
;  CURRENT APPLICATION NUMBER: US/15/119,220
;  CURRENT FILING DATE: 2016-08-16
;  PRIOR APPLICATION NUMBER: PCT/IB2015/051308
;  PRIOR FILING DATE: 2015-02-20
;  PRIOR APPLICATION NUMBER: US 61/943,909
;  PRIOR FILING DATE: 2014-02-24
;  PRIOR APPLICATION NUMBER: US 61/946,932
;  PRIOR FILING DATE: 2014-03-03
;  PRIOR APPLICATION NUMBER: US 61/946,937
;  PRIOR FILING DATE: 2014-03-03
;  NUMBER OF SEQ ID NOS: 88
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 67
;  LENGTH: 538
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Protein sequence for MC-008 construct
US-15-119-220-67

  Query Match             100.0%;  Score 2686;  DB 16;  Length 538;
  Best Local Similarity   100.0%;  
  Matches  538;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MQAKNDITLEDLPYLIKKIDQNELEADIGDITALEKYLALSQYGNILALEELNKALEELD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MQAKNDITLEDLPYLIKKIDQNELEADIGDITALEKYLALSQYGNILALEELNKALEELD 60

Qy         61 EDVGWNQNDIANLEDDVETLTKNQNALAEQGEAIKEDLQGLADFVEGQEGKILQNETSIK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EDVGWNQNDIANLEDDVETLTKNQNALAEQGEAIKEDLQGLADFVEGQEGKILQNETSIK 120

Qy        121 KNTQRNLVNGFEIEKNKDAIA KNNESIEDLYDFGHEVAESIGEIHAHNEAQNETLKGLIT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KNTQRNLVNGFEIEKNKDAIA KNNESIEDLYDFGHEVAESIGEIHAHNEAQNETLKGLIT 180

Qy        181 NSIENTNNITKNKADIQALENNVVEELFNLSGRLIDQKADIDNNINNIYELAQQQDQHSS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 NSIENTNNITKNKADIQALENNVVEELFNLSGRLIDQKADIDNNINNIYELAQQQDQHSS 240

Qy        241 DIKTLKKNVEEGLLELSGHLIDQKTDIAQNQANIQDLATYNELQDQYAQKQTEAIDALNK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DIKTLKKNVEEGLLELSGHLIDQKTDIAQNQANIQDLATYNELQDQYAQKQTEAIDALNK 300

Qy        301 ASSENTQNIEDLAAYNELQDAYAKQQTEAIDALNKASSENTQNIEDLAAYNELQDAYAKQ 360

Db        301 ASSENTQNIEDLAAYNELQDAYAKQQTEAIDALNKASSENTQNIEDLAAYNELQDAYAKQ 360

Qy        361 QTEAIDALNKASSENTQNIAKNQADIANNINNIYELAQQQDQHSSDIKTLAKASAANTDR 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QTEAIDALNKASSENTQNIAKNQADIANNINNIYELAQQQDQHSSDIKTLAKASAANTDR 420

Qy        421 IAKNKADADASFETLTKNQNTLIEKDKEHDKLITANKTAIDANKASADTKFAATADAITK 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 IAKNKADADASFETLTKNQNTLIEKDKEHDKLITANKTAIDANKASADTKFAATADAITK 480

Qy        481 NGNAITKNAKSITDLGTKVDGFDSRVTALDTKVNAFDGRITALDSKVENGMAAQAAHH 538
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 NGNAITKNAKSITDLGTKVDGFDSRVTALDTKVNAFDGRITALDSKVENGMAAQAAHH 538

SEQ ID NO:69 
 RESULT 1
US-15-119-220-63
; Sequence 63, Application US/15119220
; Publication No. US20170008932A1
; GENERAL INFORMATION
;  APPLICANT: GLAXOSMITHKLINE BIOLOGICALS SA
;  TITLE OF INVENTION: USPA2 PROTEIN CONSTRUCTS AND USES THEREOF
;  FILE REFERENCE: VR65032 US
;  CURRENT APPLICATION NUMBER: US/15/119,220
;  CURRENT FILING DATE: 2016-08-16
;  PRIOR APPLICATION NUMBER: PCT/IB2015/051308
;  PRIOR FILING DATE: 2015-02-20
;  PRIOR APPLICATION NUMBER: US 61/943,909
;  PRIOR FILING DATE: 2014-02-24
;  PRIOR APPLICATION NUMBER: US 61/946,932
;  PRIOR FILING DATE: 2014-03-03
;  PRIOR APPLICATION NUMBER: US 61/946,937
;  PRIOR FILING DATE: 2014-03-03
;  NUMBER OF SEQ ID NOS: 88
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 63
;  LENGTH: 491
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Protein sequence for MC-006 construct
US-15-119-220-63

  Query Match             100.0%;  Score 2449;  DB 16;  Length 491;
  Best Local Similarity   100.0%;  
  Matches  491;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MQAKNDITLEDLPYLIKKIDQNELEADIGDITALEKYLALSQYGNILALEELNKALEELD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MQAKNDITLEDLPYLIKKIDQNELEADIGDITALEKYLALSQYGNILALEELNKALEELD 60

Qy         61 EDVGWNQNDIANLEDDVETLTKNQNALAEQGEAIKEDLQGLADFVEGQEGKILQNETSIK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EDVGWNQNDIANLEDDVETLTKNQNALAEQGEAIKEDLQGLADFVEGQEGKILQNETSIK 120

Qy        121 KNTQRNLVNGFEIEKNKDAIA KNNESIEDLYDFGHEVAESIGEIHAHNEAQNETLKGLIT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KNTQRNLVNGFEIEKNKDAIA KNNESIEDLYDFGHEVAESIGEIHAHNEAQNETLKGLIT 180

Qy        181 NSIENTNNITKNKADIQALENNVVEELFNLSGRLIDQKADIDNNINNIYELAQQQDQHSS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 NSIENTNNITKNKADIQALENNVVEELFNLSGRLIDQKADIDNNINNIYELAQQQDQHSS 240

Qy        241 DIKTLKKNVEEGLLELSGHLIDQKTDIAQNQANIQDLATYNELQDQYAQKQTEAIDALNK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DIKTLKKNVEEGLLELSGHLIDQKTDIAQNQANIQDLATYNELQDQYAQKQTEAIDALNK 300

Qy        301 ASSENTQNIEDLAAYNELQDAYAKQQTEAIDALNKASSENTQNIEDLAAYNELQDAYAKQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ASSENTQNIEDLAAYNELQDAYAKQQTEAIDALNKASSENTQNIEDLAAYNELQDAYAKQ 360

Qy        361 QTEAIDALNKASSENTQNIAKNQADIANNINNIYELAQQQDQHSSDIKTLAKASAANTDR 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QTEAIDALNKASSENTQNIAKNQADIANNINNIYELAQQQDQHSSDIKTLAKASAANTDR 420

Qy        421 IAKNKADADASFETLTKNQNTLIEKDKEHDKLITANKTAIDANKASADTKFAATADAITK 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 IAKNKADADASFETLTKNQNTLIEKDKEHDKLITANKTAIDANKASADTKFAATADAITK 480

Qy        481 NGNAITKNAKS 491
              |||||||||||
Db        481 NGNAITKNAKS 491

SEQ ID NO:13
RESULT 1
US-12-063-408-29
; Sequence 29, Application US/12063408
; Publication No. US20100062027A1
; GENERAL INFORMATION
;  APPLICANT: FORSGREN, ARNE
;  APPLICANT:RIESBECK, KRISTIAN
;  TITLE OF INVENTION: INTERACTION OF MORAXELLA CATARRHALIS WITH EPITHELIAL
;  TITLE OF INVENTION:CELLS, EXTRACELLULAR MATRIX PROTEINS AND THE COMPLEMENT
;  TITLE OF INVENTION:SYSTEM
;  FILE REFERENCE: 08806.0205
;  CURRENT APPLICATION NUMBER: US/12/063,408
;  CURRENT FILING DATE: 2008-02-08
;  PRIOR APPLICATION NUMBER: PCT/SE06/000931
;  PRIOR FILING DATE: 2006-08-08
;  PRIOR APPLICATION NUMBER: 60/706,745
;  PRIOR FILING DATE: 2005-08-10
;  PRIOR APPLICATION NUMBER: 60/707,148
;  PRIOR FILING DATE: 2005-08-11
;  NUMBER OF SEQ ID NOS: 86
;  SOFTWARE: PatentIn Ver. 3.3
; SEQ ID NO 29
;  LENGTH: 630
;  TYPE: PRT
;  ORGANISM: Moraxella catarrhalis
US-12-063-408-29

  Query Match             100.0%;  Score 3138;  DB 8;  Length 630;
  Best Local Similarity   100.0%;  
  Matches  630;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKTMKLLPLKIAVTSAMIIGLGAASTANAQAKNDITLEDLPYLIKKIDQNELEADIGDIT 60

Db          1 MKTMKLLPLKIAVTSAMIIGLGAASTANAQAKNDITLEDLPYLIKKIDQNELEADIGDIT 60

Qy         61 ALEKYLALSQYGNILALEELNKALEELDEDVGWNQNDIANLEDDVETLTKNQNALAEQGE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ALEKYLALSQYGNILALEELNKALEELDEDVGWNQNDIANLEDDVETLTKNQNALAEQGE 120

Qy        121 AIKEDLQGLADFVEGQEGKILQNETSIKKNTQRNLVNGFEIEKNKDAIA KNNESIEDLYD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AIKEDLQGLADFVEGQEGKILQNETSIKKNTQRNLVNGFEIEKNKDAIA KNNESIEDLYD 180

Qy        181 FGHEVAESIGEIHAHNEAQNETLKGLITNSIENTNNITKNKADIQALENNVVEELFNLSG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FGHEVAESIGEIHAHNEAQNETLKGLITNSIENTNNITKNKADIQALENNVVEELFNLSG 240

Qy        241 RLIDQKADIDNNINNIYELAQQQDQHSSDIKTLKKNVEEGLLELSGHLIDQKTDIAQNQA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 RLIDQKADIDNNINNIYELAQQQDQHSSDIKTLKKNVEEGLLELSGHLIDQKTDIAQNQA 300

Qy        301 NIQDLATYNELQDQYAQKQTEAIDALNKASSENTQNIEDLAAYNELQDAYAKQQTEAIDA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 NIQDLATYNELQDQYAQKQTEAIDALNKASSENTQNIEDLAAYNELQDAYAKQQTEAIDA 360

Qy        361 LNKASSENTQNIEDLAAYNELQDAYAKQQTEAIDALNKASSENTQNIAKNQADIANNINN 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LNKASSENTQNIEDLAAYNELQDAYAKQQTEAIDALNKASSENTQNIAKNQADIANNINN 420

Qy        421 IYELAQQQDQHSSDIKTLAKASAANTDRIAKNKADADASFETLTKNQNTLIEKDKEHDKL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 IYELAQQQDQHSSDIKTLAKASAANTDRIAKNKADADASFETLTKNQNTLIEKDKEHDKL 480

Qy        481 ITANKTAIDANKASADTKFAATADAITKNGNAITKNAKSITDLGTKVDGFDSRVTALDTK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ITANKTAIDANKASADTKFAATADAITKNGNAITKNAKSITDLGTKVDGFDSRVTALDTK 540

Qy        541 VNAFDGRITALDSKVENGMAAQAALSGLFQPYSVGKFNATAALGGYGSKSAVAIGAGYRV 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 VNAFDGRITALDSKVENGMAAQAALSGLFQPYSVGKFNATAALGGYGSKSAVAIGAGYRV 600

Qy        601 NPNLAFKAGAAINTSGNKKGSYNIGVNYEF 630
              ||||||||||||||||||||||||||||||
Db        601 NPNLAFKAGAAINTSGNKKGSYNIGVNYEF 630

SEQ ID NO:70
RESULT 24
US-12-063-408C-29
; Sequence 29, Application US/12063408C
; Patent No. 8092811
; GENERAL INFORMATION
;  APPLICANT: FORSGREN, ARNE
;  APPLICANT:RIESBECK, KRISTIAN
;  TITLE OF INVENTION: INTERACTION OF MORAXELLA CATARRHALIS WITH EPITHELIAL
;  TITLE OF INVENTION:CELLS, EXTRACELLULAR MATRIX PROTEINS AND THE COMPLEMENT
;  TITLE OF INVENTION:SYSTEM
;  FILE REFERENCE: 08806.0205
;  CURRENT APPLICATION NUMBER: US/12/063,408C
;  CURRENT FILING DATE: 2011-08-08
;  PRIOR APPLICATION NUMBER: PCT/SE06/000931
;  PRIOR FILING DATE: 2006-08-08

;  PRIOR FILING DATE: 2005-08-10
;  PRIOR APPLICATION NUMBER: 60/707,148
;  PRIOR FILING DATE: 2005-08-11
;  NUMBER OF SEQ ID NOS: 88
;  SOFTWARE: PatentIn Ver. 3.5
; SEQ ID NO 29
;  LENGTH: 630
;  TYPE: PRT
;  ORGANISM: Moraxella catarrhalis
US-12-063-408C-29

  Query Match             99.8%;  Score 2665;  DB 9;  Length 630;
  Best Local Similarity   100.0%;  
  Matches  535;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 QAKNDITLEDLPYLIKKIDQNELEADIGDITALEKYLALSQYGNILALEELNKALEELDE 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         30 QAKNDITLEDLPYLIKKIDQNELEADIGDITALEKYLALSQYGNILALEELNKALEELDE 89

Qy         62 DVGWNQNDIANLEDDVETLTKNQNALAEQGEAIKEDLQGLADFVEGQEGKILQNETSIKK 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         90 DVGWNQNDIANLEDDVETLTKNQNALAEQGEAIKEDLQGLADFVEGQEGKILQNETSIKK 149

Qy        122 NTQRNLVNGFEIEKNKDAIA KNNESIEDLYDFGHEVAESIGEIHAHNEAQNETLKGLITN 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        150 NTQRNLVNGFEIEKNKDAIA KNNESIEDLYDFGHEVAESIGEIHAHNEAQNETLKGLITN 209

Qy        182 SIENTNNITKNKADIQALENNVVEELFNLSGRLIDQKADIDNNINNIYELAQQQDQHSSD 241
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        210 SIENTNNITKNKADIQALENNVVEELFNLSGRLIDQKADIDNNINNIYELAQQQDQHSSD 269

Qy        242 IKTLKKNVEEGLLELSGHLIDQKTDIAQNQANIQDLATYNELQDQYAQKQTEAIDALNKA 301
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        270 IKTLKKNVEEGLLELSGHLIDQKTDIAQNQANIQDLATYNELQDQYAQKQTEAIDALNKA 329

Qy        302 SSENTQNIEDLAAYNELQDAYAKQQTEAIDALNKASSENTQNIEDLAAYNELQDAYAKQQ 361
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        330 SSENTQNIEDLAAYNELQDAYAKQQTEAIDALNKASSENTQNIEDLAAYNELQDAYAKQQ 389

Qy        362 TEAIDALNKASSENTQNIAKNQADIANNINNIYELAQQQDQHSSDIKTLAKASAANTDRI 421
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        390 TEAIDALNKASSENTQNIAKNQADIANNINNIYELAQQQDQHSSDIKTLAKASAANTDRI 449

Qy        422 AKNKADADASFETLTKNQNTLIEKDKEHDKLITANKTAIDANKASADTKFAATADAITKN 481
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        450 AKNKADADASFETLTKNQNTLIEKDKEHDKLITANKTAIDANKASADTKFAATADAITKN 509

Qy        482 GNAITKNAKSITDLGTKVDGFDSRVTALDTKVNAFDGRITALDSKVENGMAAQAA 536
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        510 GNAITKNAKSITDLGTKVDGFDSRVTALDTKVNAFDGRITALDSKVENGMAAQAA 564

Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply combine teaching of the above references in order to provide a method of boosting a pre-exciting immune response. However, prime/boosts administration regimen are standard in the art of vaccination and it appears that an Haemophilus influenzae and Moraxella catarrhalis.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine methods for treating or preventing pneumonia which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 



Pertinent Art

13.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
      Silfverdal et al. The Pediatric Infectious Disease Journal , Vol 28, Issue 10, pp.276-282, October 2009  teach Immunogenicity of a 2-Dose Priming and Booster Vaccination With the 10-Valent Pneumococcal Non-typeable Haemophilus influenzae Protein D Conjugate Vaccine


Conclusion
14.   No claims are allowed.
15.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue and Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        February 25, 2022


/JANA A HINES/      Primary Examiner, Art Unit 1645